DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 4, is objected to because of the following informalities:  In claim 4, line 4 recites “an object” however should recite “the object”.  Appropriate correction is required.
Claim 12, is objected to because of the following informalities:  In claim 12, line 4 recites “an object” however should recite “the object”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PGPUB 2019/0180467 A1) and further in view of Roy (US PGPUB 2020/0134372 A1).

As per claim 1, Li discloses a system for classifying an object, the system comprising: 
one or more processors (Li, Fig. 2:150, and Fig. 3:320); 
a sensor (Li, Fig. 2:140, and paragraph 48, discloses a sensing system) in communication with the one or more processors (Li, Fig. 2:140:150); 
a memory device (Li, Fig. 3:330:340, and paragraph 80, Fig. 3 is further elaboration of control unit150) in communication with the one or more processors (Li, Fig. Fig. 3:320:330:340), the memory device further comprising a data collection module having instructions that when executed by the one or more processors (Li, paragraph 80, discloses computer device 300 may include an internal communication bus 310, program storage and data storage of different forms, for example, a disk 270, and a read only memory (ROM) 330, or a random access memory (RAM) 340, for various data files to be processed and/or transmitted by the computer. The exemplary computer device 300 may also include program instructions stored in the ROM 330, RAM 340, and/or other type of non-transitory storage medium to be executed by the processor 320) cause the one or more processors to obtain three dimensional point cloud data from the sensor (Li, paragraphs 94, 96, 125 and 127, discloses In 510, the control unit 150 may obtain a LiDAR point cloud image (also referred to as a first LiDAR point cloud image) around a base station); 
the memory device further comprising a starburst module having instructions that when executed by the one or more processors cause the one or more processors to identify at least one cluster of points representing the object within the three dimensional point cloud data (Li, Fig. 11:1130:1140, and paragraphs 98, 127-129 and 132, discloses control unit 150 may identify the first region as a pedestrian and the second region as a vehicle), identify a center point of the at least one cluster of points (Li, paragraphs 132 and 150, discloses The control unit 150 may determine a center point of the object. The center point of the object may be determined based on the coordinates of the points in the object. For example, the control unit 150 may determine the center point as the average value of the coordinates of the points in the object. Then the control unit 150 may place the preliminary 3D shape at the centered point of the object (e.g., clustered and extracted LiDAR point cloud image of the object).), and project a plurality of rays from the center point to points of the at least one cluster of points to generate a shape (Li, Figs. 12A-12E, and paragraphs 105, 117 and 132-133, discloses the LiDAR point cloud image only includes points of the surface of objects that reflect a laser beam, the points only reflects the surface shape of the objects); and 
Although Li discloses the memory device further comprising an object classifying module having instructions that when executed by the one or more processors cause the one or more processors (Li, paragraphs 98 and 138), however does not exp[licitly disclose processor to compare the shape to a plurality of candidate shapes and classify the object when the shape matches at least one of the plurality of candidate shapes.
Roy discloses processor to compare the shape to a plurality of candidate shapes and classify the object when the shape matches at least one of the plurality of candidate shapes (Roy, paragraphs 7 and 26, discloses point cloud clustering followed by estimation of a best fit 3-D bounding box, along with angular correction, provides the necessary 3-D bounding box pre-proposals around stationary and non-stationary objects in a frame, while feature extraction followed by classification provides object class labels (e.g. car, large vehicle, pedestrian, etc.) to each object in the frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li teachings by implementing object classifier to the system, as taught by Roy.
The motivation would be to provide fast and accurate estimation of 3-D bounding boxes and drivable surfaces using LIDAR point clouds with reduced ambiguity (paragraph 5), as taught by Roy.

As per claim 2, Li in view of Roy further discloses the system of claim 1, wherein the plurality of rays are projected to points of the at least one cluster of points that are near an outer boundary of the cluster of points (Li, paragraph 150, discloses the control unit 150 may obtain dimensions and center point of a front surface each of the one or more objects).

As per claim 3, Li in view of Roy further discloses the system of claim 1, wherein the starburst module further includes instructions that when executed by the one or more processors cause the one or more processors to remove data from the three dimensional point cloud data that represents a ground plane (Li, paragraph 126, discloses control unit 150 may remove uninterested points from the plurality of points according to their coordinates. In a scenario of using the present application as a driving aid, the uninterested points may be points that are of too low (e.g., ground) position).

As per claim 4, Li in view of Roy further discloses the system of claim 1, wherein the starburst module further includes instructions that when executed by the one or more processors cause the one or more processors to compare the cluster of points to the plurality of candidate shapes and determine that the cluster of points represents an object when the cluster of points matches at least one of the plurality of candidate shapes (Roy, paragraphs 7 and 26, discloses when a match is found, an object label pre-proposal is provided for each bounded object (step 22)).

As per claim 5, Li in view of Roy further discloses the system of claim 1, wherein the starburst module further includes instructions that when executed by the one or more processors cause the one or more processors to determine the center point of the at least one cluster of points by averaging coordinates of all each point forming the at least one cluster of points (Li, paragraph 132, discloses the control unit 150 may determine the center point as the average value of the coordinates of the points in the object).

As per claim 6, Li in view of Roy further discloses the system of claim 1, wherein the object classifying module further includes instructions that when executed by the one or more processors cause the one or more processors to classify the object as a pedestrian when the shape matches (Roy, paragraphs 8 and 26) a circle shape (Li, paragraphs 98, discloses control unit 150 may identify a first region of the LiDAR point cloud image as a first object, ……. As another example, the control unit 150 may identify the first region as a pedestrian, and paragraph 112 discloses a circle shape), and classify the object as a vehicle when the shape matches (Roy, paragraphs 8 and 26) a rectangular shape (Li, paragraphs 98, discloses control unit 150 may identify……..a second region of the LiDAR point cloud image as a second object ….. the second region as a vehicle, and paragraph 112, discloses rectangular shape).

As per claim 7, Li in view of Roy further discloses the system of claim 1, wherein the sensor is a light detecting and ranging ("LIDAR") sensor (Li, paragraphs 45 and 83, discloses LiDAR detector).

As per claim 8, Li in view of Roy further discloses the system of claim 7, wherein the LIDAR sensor is mounted to a vehicle (Li, Fig. 2:140, and paragraph 83).

As per claim 9, please see the analysis of claim 1.

As per claim 10, please see the analysis of claim 2.

As per claim 11, please see the analysis of claim 3.

As per claim 12, please see the analysis of claim 4.

As per claim 13, please see the analysis of claim 5.

As per claim 14, please see the analysis of claim 6.

As per claim 15, please see the analysis of claim 7.

As per claim 16, please see the analysis of claim 8.

As per claim 17, Li discloses a non-transitory computer-readable medium for classifying an object and including instructions that when executed by one or more processors cause the one or more processors (Li, Fig. 3:300, and paragraph 80, discloses computer device 300 may also include program instructions stored in the ROM 330, RAM 340, and/or other type of non-transitory storage medium to be executed by the processor 320, and also please see paragraphs 98 and 138) to: 
For rest of claim limitations please see the analysis of claim 1.

As per claim 18, please see the analysis of claim 2.

As per claim 19, please see the analysis of claim 3.

As per claim 20, please see the analysis of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633